ORDER
PER CURIAM.
Terry Lee Walker (Defendant) appeals from the trial court’s judgment of conviction of attempted robbery in the first degree and resisting arrest entered after a jury trial. Defendant challenges the sufficiency of the evidence to support his convictions. We have reviewed the briefs of the parties and the record on appeal and conclude: (1) the trial court did not err in denying Defendant’s motions for judgment of acquittal and new trial and in entering a judgment of conviction of attempted robbery in the first degree because sufficient evidence existed from which a reasonable juror could have found beyond a reasonable doubt that Defendant threatened the immediate use of physical force upon the cashier and that Defendant displayed what appeared to be a deadly weapon when he demanded money from the cashier; and (2) the trial court did not err in denying Defendant’s motions for judgment of acquittal and new trial and in entering a judgment of conviction of resisting arrest because sufficient evidence existed from which a reasonable juror could have found beyond a reasonable doubt that, at the time Defendant fled, the pursuing police officer contemplated arresting Defendant for attempted robbery in the first degree. *406An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).